DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application  #16/574,754 filed on 09/18/2019 in which claims 1-20 have been presented for prosecution in a first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 05/09/2017 has been considered and placed of record. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zaeri et al., (Zaeri) US 2018/029436 in view of Okamoto et al., (Okamoto) US 2003/0106332(both cited by Applicants).
Regarding claims 11 and 1: Zaeri discloses and shows in Figs. 1-2: A vehicle electrical system(mobile hybrid electric refrigeration system) for managing energy to a transport climate control system(see Figs 1-2), the vehicle electrical system comprising: a direct current (DC) regulated bus(see ¶[0030],[0057]); a vehicle power network(12,62,64,66)¶[0057]) configured to generate power from a vehicle and provide the generated power to the DC regulated bus(note- there exists a current path(construed as DC regulated bus) in which the  current flows to the system loads and since the voltage at an alternator or inverter or power conditioner (not shown)¶[0057]);  38an auxiliary power network(66) that includes an auxiliary battery system connected to the DC regulated bus(see Fig. 2), wherein the auxiliary (note- the voltage monitoring enables the power management system 52 to determine what sources can supply power and in what quantities, and where power ought to go. Power needs are often dynamic. For example, the power management system 52 may draw power from the energy storage module 5 when the energy storage module 5 is fully charged, and the power management system 52 may supply power to charge the energy storage module 5 when the energy storage module 5 is depleted; see ¶[0057]); a transport climate control load network(15)(see ¶[0041]-[0043]) receiving power from the DC regulated bus; and 5a controller(56) configured to monitor(via voltage sensor 60) a vehicle voltage of the vehicle power network(see ¶[0057]), and determine whether the vehicle power network has sufficient power capacity available and whether the vehicle power network requires holdover assistance based on the vehicle voltage, wherein the DC regulated bus is configured to send vehicle power energy generated by the vehicle power network to the transport climate control load network(15) without assistance of the 10auxiliary power network when the controller determines that the vehicle power network has sufficient power capacity available(¶[0030],[0057]), and wherein the DC regulated bus is configured to send vehicle power energy generated by the vehicle power network and auxiliary power energy stored by the auxiliary power network to the transport climate control load network when the controller determines that the vehicle power 15network requires holdover assistance(see ¶[0032],[0034]).
Zaeri discloses all the claimed invention except for expressly stating that the regulated DC bus.
Okamoto discloses and shows in Fig. 1, factual evidence a DC regulated bus (construed as the current path between the rectifying circuit (11) and the switching circuit (13); see ¶[0031]).
Zaeri and Okamoto are analogous art in refrigerating apparatus for use in vehicles. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a DC regulated bus into the system of  Zaeri so as to provide a suitable level of power to the system loads and the auxiliary system.
Regarding claim 2, Zaeri in view of Okamoto discloses all the claimed invention as set forth and discussed above in claim 1. Zaeri discloses, further comprising: the controller(56) determining whether the vehicle power network has excess power capacity available based on the vehicle voltage(via voltage sensor 60); the DC regulated bus sending vehicle power energy generated by the vehicle power network to the transport climate control load network and sending excess vehicle power energy 25generated by the vehicle power network not required by the transport climate control load network to a bi-directional voltage converter of the vehicle electrical system(see ¶[0030])(see also Okamoto’s Fig. 1, element (7) is a bidirectional converter as it is AC/DC converter); and the bi-directional voltage converter charging an auxiliary battery system(5) of the auxiliary power network with the excess vehicle power energy generated by the vehicle power network not required by the transport climate control load network(¶[0030],[0032],[0034],[0057]).
Regarding claim 3, Zaeri in view of Okamoto discloses all the claimed invention as set forth and discussed above in claim 2. Zaeri discloses, wherein the controller(56) determining that the vehicle power network has excess power capacity available when the vehicle voltage is greater than an excess power capacity threshold(see ¶[0036],[0057])
Regarding claim 12, Zaeri in view of Okamoto discloses all the claimed invention as set forth and discussed above in claim 1. Zaeri further discloses, wherein the vehicle power network(note- the vehicle electrical system 12, which may typically comprise at least one lead-acid storage battery and an alternator/generator driven directly or indirectly by the vehicle's internal combustion engine when it is running; see ¶[0027],[0029], and [0034]¶) includes a vehicle alternator and a vehicle battery(12) connected to the DC regulated bus.
Regarding claim 4, Zaeri in view of Okamoto discloses all the claimed invention as set forth and discussed above in claim 1. Zaeri discloses, further comprising: the controller(56) determining whether utility power energy provided by a utility power network is available to the vehicle electrical system; and the DC regulated bus sending utility power energy provided by the utility power network to the transport climate control load network(see ¶[0035]-[0037]).
Regarding claim 5, Zaeri in view of Okamoto discloses all the claimed invention as set forth and discussed above in claim 4. Zaeri discloses, wherein the controller(56) determining whether the utility power energy is available includes: determining whether utility power is connected to a utility power network of the vehicle electrical system, and 15monitoring an ignition of the vehicle; wherein the controller determines that the utility power energy is available when the controller determines that the utility power is connected to the utility power network and the ignition of the vehicle is on (see ¶[0034],[0037]).
Regarding claim 6, Zaeri in view of Okamoto discloses all the claimed invention as set forth and discussed above in claim 1. Zaeri discloses, further comprising: the controller(56) determining whether the vehicle electrical system should be exclusively powered by the auxiliary battery system based on the vehicle voltage(as determined by 60); and the DC regulated bus sending the auxiliary power energy stored by the auxiliary power network to the transport (see ¶[0035]).
Regarding claim 7, Zaeri in view of Okamoto discloses all the claimed invention as set forth and discussed above in claim 6. Zaeri discloses, wherein the controller(56) determining that the vehicle electrical system should be exclusively powered by the auxiliary battery system when the vehicle voltage is within an exclusive power threshold range(see ¶[0035],[0057]).
Regarding claim 8, Zaeri in view of Okamoto discloses all the claimed invention as set forth and discussed above in claim 1. Zaeri discloses further comprising:  37upon the controller(56) determining that the vehicle power network has sufficient power capacity available, the controller: starting a timer (obviously can be included in the controller), monitoring a battery discharge of a vehicle battery(12) of the vehicle power network, 5the controller determining that the vehicle power network requires holdover assistance when at least one of the timer ending and the power available capacity of the vehicle power network exceeding a capacity threshold, and the DC regulated bus sending vehicle power energy generated by the vehicle power network and auxiliary power energy stored by the auxiliary power network to the 10transport climate control load network when the controller determines that the vehicle power network requires holdover assistance(see ¶[0057]).
Regarding claim 9, Zaeri in view of Okamoto discloses all the claimed invention as set forth and discussed above in claim 1. Zaeri discloses further comprising: the controller determining whether the vehicle electrical system should shut off power to 15the transport climate control load network based on the vehicle voltage(as determined by 60); and the controller preventing the DC regulated bus from receiving power from the vehicle power network and the auxiliary power network and sending power to the transport climate control load network when (¶[0030],[0032],[0034],[0057]).
Regarding claim 10, Zaeri in view of Okamoto discloses all the claimed invention as set forth and discussed above in claim 9. Zaeri further discloses, wherein the controller determining that the vehicle electrical system should shut off power to the transport climate control load network when the vehicle voltage is less than a shut off threshold(see ¶[0035],[0057]).
Regarding claim 13, Zaeri in view of Okamoto discloses all the claimed invention as set forth and discussed above in claim 12. Zaeri further discloses, wherein the vehicle power network includes a vehicle isolator disposed between the vehicle alternator and the vehicle battery at first end and the DC regulated bus at a second end, and wherein the controller is configured to control the vehicle isolator to prevent the vehicle power network from supplying power generated by the vehicle power network to the transport 25climate control network when the controller determines that the vehicle electrical system should be exclusively powered by the auxiliary battery system(see ¶[0058]).
Regarding claim 14, Zaeri in view of Okamoto discloses all the claimed invention as set forth and discussed above in claim 12. Zaeri discloses, further comprising a utility power network(mains connection 62) connected to the DC regulated bus(as seen in Fig. 4) and configured to supply utility power to the vehicle electrical 30system, wherein the utility power network includes an alternating current (AC)-DC converter that can be coupled to a utility power source(¶[0030],[0036]), 39wherein the vehicle power network includes a vehicle isolator(¶[0058]) disposed between the vehicle alternator and the vehicle battery at first end and the DC regulated bus at a second end, and wherein the controller is configured to control the vehicle isolator to prevent the vehicle 5power network from supplying power generated by the vehicle power (see ¶[0057]).
Regarding claim 15, Zaeri in view of Okamoto discloses all the claimed invention as set forth and discussed above in claim 11. Zaeri discloses, further comprising a utility power network(mains connection 62)  connected to the DC regulated bus and configured to supply utility power to the vehicle electrical 30system(as shown in Fig. 4), wherein the utility power network includes an alternating current (AC)-DC converter that can be coupled to a utility power source(62) (¶[0030],[0036]), 39wherein the vehicle power network includes a vehicle isolator(see ¶[0058]) disposed between the vehicle alternator and the vehicle battery at first end and the DC regulated bus at a second end, and wherein the controller is configured to control the vehicle isolator to prevent the vehicle 5power network from supplying power generated by the vehicle power network to the transport climate control network when the controller determines that utility power from a utility power network is available(see ¶[0057]).
Regarding claim 16, Zaeri in view of Okamoto discloses all the claimed invention as set forth and discussed above in claim 15. Zaeri discloses, further comprising a bi-directional voltage 15converter(is just an obvious variant of the converter disclosed by Zaeri; see ¶[0030],[0036]) (see ¶[0030])(see also Okamoto’s Fig. 1, element (7) is a bidirectional converter as it is AC/DC converter), that is part of a smart charge module(52), wherein the smart charge module(construed as power management 52) is configured to charge the auxiliary battery system(one of 5 or 66) with power supplied by the utility power network(62) when the controller determines(56) that the AC-DC converter is coupled to the utility power source(see ¶[0057]) 
Regarding claim 17, Zaeri in view of Okamoto discloses all the claimed invention as set forth and discussed above in claim 11. Zaeri discloses, further comprising a b-directional voltage 20converter(is just an obvious variant of the converter disclosed by Zaeri; see ¶[0030],[0036]) connected to the auxiliary battery system and the DC regulated bus, wherein the bi- directional voltage converter is configured to transfer power from one of the vehicle power network and the auxiliary power network(5,66) to the transport climate control load network(50).
Regarding claim 18, Zaeri in view of Okamoto discloses all the claimed invention as set forth and discussed above in claim 17. Zaeri discloses, wherein the bi-directional voltage converter(is just an obvious variant of the converter disclosed by Zaeri; see ¶[0030],[0036]) (see ¶[0030])(see also Okamoto’s Fig. 1, element (7) is a bidirectional converter as it is AC/DC converter) is 25part of a smart charge module(52) that is configured to charge the auxiliary battery system(5,66) with power generated by the vehicle power network when the controller determines that the vehicle power network has excess power capacity available(see ¶[0057]).
Regarding claim 19, Zaeri in view of Okamoto discloses all the claimed invention as set forth and discussed above in claim 11. Zaeri discloses, wherein the transport climate control load 30network includes a compressor drive module that drives a compressor(1) of the transport climate control system(see ¶[0012],[0015],[0029]-[0033]). 
Regarding claim 20, Zaeri in view of Okamoto discloses all the claimed invention as set forth and discussed above in claim 11. Zaeri discloses, wherein the auxiliary power network includes a plurality of auxiliary power on/off switches disposed between the auxiliary battery system and the DC regulated bus, wherein the controller is configured to control the auxiliary power on/off switches to 5prevent the auxiliary power network from supplying power stored in (see ¶[0035],[0057]-[0058]).
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        March 29, 2021